Exhibit 10.60

Tenant: QlikTech, Inc.

Premises: Suite D200, 150 Radnor-Chester Road

SIXTH AMENDMENT TO LEASE

This Sixth Amendment to Lease (“Amendment”) made and entered into this 22nd day
of July, 2015, by and between RADNOR PROPERTIES — SDC, L.P. (“Landlord”) and
QLIKTECH INC. (“Tenant”).

WHEREAS, Landlord leases certain premises consisting of 60,572 rentable square
feet of space commonly referred to as Suites E120, E130, E200, E220, E300, D300
(“Existing Premises”) located at 150 Radnor-Chester Road, Radnor, Pennsylvania
19087 (“Building”), to Tenant pursuant to a Lease dated November 15, 2005
(“Original Lease”) as amended by the First Amendment to Lease dated March 13,
2009 (“First Amendment), Second Amendment to Lease dated November 23, 2010
(“Second Amendment”), Third Amendment to Lease dated June 30, 2011 (“Third
Amendment”); Fourth Amendment to Lease dated August 13, 2013 (“Fourth
Amendment”) and Fifth Amendment to Lease dated February 25, 2014 (“Fifth
Amendment”) (collectively, “Existing Lease”); the Existing Lease and this
Amendment are hereinafter together referred to as “Lease”; and

WHEREAS, Landlord and Tenant wish to amend the Existing Lease to expand the
Existing Premises and extend the term of the Existing Premises upon the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Existing Lease shall be and the same
is hereby amended as follows:

1. Incorporation of Recitals. The recitals set forth above, the Existing Lease
referred to therein are hereby incorporated herein by reference as if set forth
in full in the body of this Amendment. Capitalized terms not otherwise defined
herein shall have the meanings given to them in the Existing Lease.

2. Lease of Sixth Amendment Additional Premises.

(a) The Lease is hereby amended to provide that Landlord hereby demises and lets
unto Tenant, and Tenant hereby leases and hires from Landlord, all that certain
space in the Building, known as Suite E110 containing approximately 3,909
rentable square feet (“Sixth Amendment Additional Premises”). The Term of the
Lease for the Sixth Amendment Additional Premises shall commence on date (“Sixth
Amendment Additional Premises Commencement Date”) that the Sixth Amendment
Additional Premises has been Substantially Completed (as hereinafter defined).
The Sixth Amendment Additional Premises shall be deemed “Substantially
Completed” when the Sixth Amendment Additional Premises Work (as hereinafter
defined) has been substantially completed to the extent that the Sixth Amendment
Additional Premises may be occupied by Tenant for its Permitted Uses, subject
only to completion of minor finishing, adjustment of equipment, and other minor
construction aspects, Landlord has procured either a temporary or permanent
certificate of occupancy permitting the occupancy of the Premises, if required
by law and Landlord has delivered possession of the Sixth Amendment Additional
Premises to Tenant. Landlord, in a good and workmanlike manner and using
Building standard materials and finishes, shall construct and do such other work
in the Sixth Amendment Additional Premises (collectively, “Sixth Amendment
Additional Premises Work”) in substantial conformity with the plans and outline
specifications of the plan tilted TF-1 dated 5.14.15 last revised 6.12.15
prepared by d2 interiors, inc, attached hereto and made a part hereof as Exhibit
“A”. Tenant has requested that Landlord utilize R.H. Reinhardt Co.to construct
the Sixth Amendment Additional Premises Work. If any material revision or
supplement to the Sixth Amendment Additional Premises Work is deemed necessary
by Landlord, those revisions and supplements shall be submitted to Tenant for
approval, which approval shall not be unreasonably withheld or delayed. If the
Sixth Amendment Additional Premises Work is delayed in being Substantially
Completed as a result of: (i) Tenant’s failure to furnish plans and
specifications or provide any other reasonably requested information or
approvals related to the furtherance of the Sixth Amendment Additional Premises
Work within five (5) business days following Landlord’s written request to
Tenant for the same; (ii) Tenant’s request for materials, finishes or
installations other than Landlord’s standard; (iii) Tenant’s changes in said
plans, including but not limited to any Change Order (as hereinafter defined);
(iv) the performance or completion of any work, labor or services by Tenant or
any party employed or engaged by or on behalf of Tenant; or (v) Tenant’s failure
to approve final plans, working drawings or reflective ceiling plans within five
(5) business



--------------------------------------------------------------------------------

days following Landlord’s written request to Tenant for the same (each, a
“Tenant’s Delay”); then the Sixth Amendment Additional Premises Commencement
Date and the payment of Fixed Rent hereunder shall be accelerated by the number
of days by which such Tenant Delay caused the Sixth Amendment Additional
Premises Work to be delayed in being Substantially Completed. If any change,
revision or supplement to the scope of the Sixth Amendment Additional Premises
Work is requested by Tenant (“Change Order”) then all such increased costs
associated with such Change Order shall be paid by Tenant upfront and the
occurrence of the Change Order shall not change the Sixth Amendment Additional
Premises Commencement Date and shall not alter Tenant’s obligations under the
Lease. After receipt of notification from Landlord, Landlord and Tenant shall
schedule a pre-occupancy inspection of the Sixth Amendment Additional Premises
at which time a punchlist of outstanding items, if any, shall be generated.
Within a reasonable time thereafter, Landlord shall complete the punchlist items
to Tenant’s reasonable satisfaction. Except for Landlord’s obligation to
complete the Sixth Amendment Additional Premises Work, Tenant shall lease the
Sixth Amendment Additional Premises in “AS IS” condition, without representation
or warranty.

(b) It is the mutual intention of Landlord and Tenant that the Sixth Amendment
Additional Premises shall be leased to and occupied by Tenant on and subject to
all of the terms, covenants and conditions of the Existing Lease, except as
otherwise expressly provided to the contrary in this Amendment, and to that end,
Landlord and Tenant hereby agree that from and after the Sixth Amendment
Additional Premises Commencement Date the word “Premises”, as defined in the
Existing Lease, shall mean and include both the Existing Premises and the Sixth
Amendment Additional Premises, containing a total of 64,481 rentable square
feet, unless the context otherwise requires. The Sixth Amendment Additional
Premises Term shall be coterminous with the Exisiting Lease and expire on
December 31, 20121.

(c) Tenant and its authorized agents, employees and contractors shall have the
right, at Tenant’s own risk, expense and responsibility, at all reasonable times
prior to the Sixth Amendment Additional Premises Commencement Date to enter the
Premises for the purpose of taking measurements and installing its furnishings,
fixtures and equipment, provided that Tenant acknowledges that all provisions of
the Lease shall then be in full force and effect (except the obligation to pay
Fixed Rent and Additional Rent). Furthermore, Tenant’s entry in the Premises
shall not interfere with Landlord’s construction and completion of the Leasehold
Improvements and any such interference shall be considered a Tenant Delay
hereunder. In connection with such early access, Tenant shall follow the
policies and safety directives of Landlord and Landlord’s contractor.

3. Fixed Rent.

(a) Commencing on the Sixth Amendment Additional Premises Commencement Date,
Tenant shall pay to Landlord Fixed Rent for the Sixth Amendment Additional
Premises for the Term, as follows:

 

TIME
PERIOD

  PER
RSF   MONTHLY
INSTALLMENT   ANNUAL
FIXED RENT

From

  To             Sixth Amendment
Additional Premises
Commencement
Date   Abatement
Period   $0.00**   $0.00   $0.00 end of Abatement
Period   9/30/2016   $34.75*   $11,319.81   $135,837.75 10/1/2016   9/30/2017  
$35.50*   $11,564.13   $138,769.50 10/1/2017   9/30/2018   $36.25*   $11,808.44
  $141,701.25 10/1/2018   9/30/2019   $37.00*   $12,052.75   $144,633.00
10/1/2019   9/30/2020   $37.75*   $12,297.06   $147,564.75 10/1/2020   9/30/2021
  $38.50*   $12,541.38   $150,496.50 10/1/2021   12/31/2021   $39.25*  
$12,785.69   $153,428.25

 

* Plus Additional Rent and Electric pursuant to the Lease.

**

Reflects one (1) month of base free rent (“Abatement Period”) with Tenant being
responsible for payment of Additional Rent and Electric pursuant to the Lease.
In no event will Tenant receive less than one (1) full month of free rent.
Notwithstanding the foregoing, if at any time during the Term an Event of
Default (as hereinafter defined)



--------------------------------------------------------------------------------

  occurs, then the Abatement Period shall immediately become void, and the
monthly Fixed Rent due for the Abatement Period shall equal the amount of Fixed
Rent due immediately following the Fixed Rent Start Date. “Fixed Rent Start
Date” shall mean the day immediately following the end of the Abatement Period.

(b) Payments of Rent. Notwithstanding anything in the Lease to the contrary,
Tenant shall pay to Landlord without notice or demand, and without set-off, Rent
as required by the Lease by (i) check payable to Landlord, sent to Brandywine
Operating Partnership, LP, P.O. Box 11951, Newark, NJ 07101-4951;
(ii) electronic fund transfer through the Automated Clearing House network or
similar system designated by Landlord, to the extent available (“ACH”) or
(iii) wire transfer of immediately available funds to the account at Wells Fargo
Bank, account no. 2030000359075 ABA # 121000248 and Tenant shall notify Landlord
of each such wire transfer by email to Wire.Confirmation@bdnreit.com (or such
other email address provided by Landlord to Tenant). All payments must include
the following information: Building Number 597 and Lease Number             .
The Lease Number shall be provided by Landlord within a reasonable time
following the execution of this Amendment.

4. Additional Rent. From and after the Sixth Amendment Additional Premises
Commencement Date, the Tenant’s Share for the Existing Premises and Sixth
Amendment Additional Premises shall be 18.94% (64,481/340,380). In addition to
the foregoing, with respect solely to the Sixth Amendment Additional Premises,
the Base Year shall be calendar year 2015. Nothing contained herein is intended
to modify that the Base Year for the Existing Premises. Notwithstanding the
foregoing, all charges under the Lease shall be billed by Landlord within one
(1) year from the end of the calendar year in which the charges were incurred;
any charges beyond such period shall not be billed by Landlord, and shall not be
payable by Tenant.

5. Renewal Option. Tenant’s Renewal Option as set forth in the Second Amendment,
to renew the Term for one (1) term of five (5) years beyond the end of the Term,
shall remain in full force and effect and be applicable to all of the Premises
(inclusive of the Existing Premises and the Sixth Amendment Additional
Premises).

6. Parking. In addition to the eighteen (18) reserved/exclusive parking spaces
provided to Tenant in the Second and Fourth Amendments, Tenant shall be entitled
to one (1) reserved/exclusive parking spaces for a total of nineteen
(19) reserved/exclusive parking spaces.

7. Expansion.

(a) Provided Tenant is neither in default at the time of exercise nor has Tenant
ever incurred an Event of Default (irrespective of the fact that Tenant cured
such Event of Default) of any monetary obligations under the Lease and subject
to the existing rights of other tenants within the Building, upon Tenant’s
written request, Landlord shall notify Tenant with regard to that certain 4,157
rentable square foot space in the Building commonly known as Suite E100
(“Expansion Space”) as shown on Exhibit “B”, attached hereto and made a part
hereof, that is or Landlord expects to become vacant and available for lease.

(b) In such notice Landlord shall propose to Tenant the basic economic terms
upon which Landlord would be prepared to entertain the negotiation of an
amendment to the Lease with which the parties would add the Expansion Space to
the description of the “Premises,” in either case for a term which would be
coterminous with the Lease and which economic terms shall include the estimated
date that the Expansion Space shall be available for delivery and the Fixed Rent
(which shall be the Fair Market Rent for such space), whereupon Tenant shall
have thirty (30) days next following Landlord’s delivery of such notice within
which to accept such terms, time being of the essence. Should Tenant accept such
terms as are specified by Landlord, the parties shall negotiate the terms of an
amendment to the Lease, to memorialize their agreement. In the absence of any
further agreement by the parties, such additional space shall be delivered “AS
-IS” in a good neat, orderly and broom-clean condition, with all personal
property and other tenants and occupants removed from such Expansion Space and
Rent for such additional space shall commence on that date which is the earlier
of: (i) Tenant’s occupancy thereof, or (ii) five (5) days after Landlord
delivers such additional space to Tenant free of other tenants and occupants. If
Tenant shall not accept Landlord’s terms within such thirty (30) day period, or
if the parties shall not have executed and delivered a mutually satisfactory
lease amendment within thirty (30) days next following Landlord’s original
notice under this Section, then Tenant’s rights to lease such space shall lapse
and terminate, and Landlord may, at its discretion, lease such space on such
terms and conditions as Landlord shall determine. Tenant’s rights hereunder
shall not include the right to lease less than all of the space identified in
Landlord’s notice.



--------------------------------------------------------------------------------

(c) Nothing contained in this Section is intended nor may anything herein be
relied upon by Tenant as a representation by Landlord as to the availability of
the Expansion Space within the Building at any time. Tenant’s rights hereunder
shall continue throughout the Term (or any extension of the Term) until the
final three (3) years of the Term, provided that Tenant first-above named (or
its successors by merger or consolidation) shall remain in occupancy of not less
than one hundred percent (100%) of the Premises originally demised hereunder.

8. Representations. Tenant hereby confirms that (i) the Lease is in full force
and effect and Tenant is in possession of the Existing Premises; (ii) Landlord
has performed all outstanding Landlord’s Work under the Existing Lease; and
(iii) to Tenant’s knowledge, there are no defaults by Landlord under the Lease.
Landlord hereby confirms that (i) the Lease is in full force and effect;
(ii) Landlord has performed all outstanding Landlord’s Work under the Existing
Lease; and (iii) to Landlord’s knowledge, there are no defaults by Landlord or
Tenant under the Lease.

9. Brokerage Commission. Landlord and Tenant mutually represent and warrant to
each other that they have not dealt, and will not deal, with any real estate
broker or sales representative in connection with this proposed transaction.
Each party agrees to indemnify, defend and hold harmless the other and their
directors, officers and employees from and against all threatened or asserted
claims, liabilities, costs and damages (including reasonable attorney’s fees and
disbursements) which may occur as a result of a breach of this representation.

10. Counterparts; Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together shall be deemed to be
one and the same instrument. Tenant shall provide two (2) executed original
counterparts of this Amendment to Landlord, and upon Landlord’s
counter-signature Landlord shall provide Tenant with one (1), fully executed
original of this Amendment. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission shall
constitute effective execution and delivery of this Amendment for all purposes,
and signatures of the parties hereto transmitted electronically shall be deemed
to be their original signature for all purposes.

11. Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge
and agree that, except as provided in this Amendment, the Existing Lease has not
been modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Existing Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Existing Lease
shall continue in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth above. In the event of any
conflict between the terms and conditions of this Amendment and those of the
Existing Lease, the terms and conditions of this Amendment shall control. To the
extent permitted by applicable law, Landlord and Tenant hereby waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other on any matter arising out of or in any way connected with the Lease, the
relationship of Landlord and Tenant, or Tenant’s use or occupancy of the
Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 18 of the Original Lease concerning Confession of Judgment is and shall
remain in full force and effect in accordance with its terms.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.

LANDLORD:

RADNOR PROPERTIES-SDC, L.P.

By: Radnor GP-SDC, L.L.C., its general partner

By: /s/ Kathy Sweeney-Pogwist

Name: Kathy Sweeney-Pogwist

Title: Senior Vice President of Leasing

TENANT:

QLIKTECH INC.

By: /s/ Deborah C. Lofton

Name: Deborah C. Lofton

Title: Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT “A”

Sixth Amendment Additional Premises

 

LOGO [g82344dsp113.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT “B”

EXPANSION SPACE